-: .,,.    .




Ron. clalla
          wolf
CountyAudlt&r
Rowasdcounty
Big Spring,Texas,,

                                        No. o-l338
                                 oplilion

                                 Re: Reganlleseof the lew le set out
                                     in Art. 1645a,Imy any oounty,when
                                     It ia deemedneaeeeergby the Ccm-
                                     mlsslonere'court and dietriot
                                     judge or judgea, appointen Auditor
                                     and fix:Qlieerleryand, if the
                                     comm1ealoners ' courtisodeeIre8,
                                     may It direct euc@ Auditorto
                                     act also PB PurchislugAgent?



         Your requestfor an oplnlonon the above stated questti, to-
getherwith other queetloneincidentalthereto,ha8 been receivedby this
depprtment
         .

         Your leet$er
                    reads as follow:

        "I will appreciateyour opinionon the fol.lowlng
    queetione:

         "Art. l@k% Vernon'sAnnotatedCivil Statute8
    naya Impart: that all,~ountleshavinga population
    of not less than twentyfour thmraaddone hundred
    aud twentyfive (24,125)nor more than twetityfour
    thousandone hundredana fifty (24,150)acaordlngto
    the laatprecedlngF~deralCeneu8,and employinga
    County AMi+,   eald CountyAtiltor in tiltion to
    the regulardutiesperfomed by him ae requiredby
    law,,ahpllaa% a.~P+rohreingAgent for the county
    when 80 directedby the Comaieslonem Court of such
    county.

      ~: "'&bee
              this mean that ip mah cemxty had a popu-
    1pjlonof 24,12Lcor 26,151 thie law would not apply?
Ron. Claud Wolf, Page 2    (04338)



                1645s~3 says in 8ubstanoethat auy county
             nArt.
    having  less chau$15,000,000FifteenMilliondollars
     tax aluatiou and a populationof not lesa than
     20,100nor more thm 20,150may employan auditor
     t&m&    CcdmulselonereCourt if sold Court demd:.euch
     atiitorasetices necessary.

         *Does this mean that the populationwouldhave
    to be literallybetweentheaetwo figureslnorderfor
    this lew to apply,and that a aountywith a tax valua-
    tion of lose than $15,OOO,OOCcau not avail thmnselOaa
    of the earvicerof an auditorunless the populationIs
    exactlyb&wean 20,100 sud 20,150?

         "tit. 1646 mtya in su~tanaethatany countynot
    enumeratedin the precedlugArticleshalldetarmins
    that au auditor is a publicneoeesitycan throughthe
    Cdsslonere Court aud DistrictJudge hve the ser-
    vices of such auditor,providedt&et at my time titer
    one year if in the opiniouof the DistrictJudge the
    servloesare notaeceasary he may diecontinuesame.

         'Qoee this mean that regardlessof the law (~61
                                                      eet
    out in Art. 1645p any oouutymay when deemednecessary
    by the CommissIonera Court and DiatrlctJudge or Jdgea,
    mayappointen audltoroudfix his snlary,d that if
    the Comisslouers Court BO desiresthey may direct such
    auditorto act also aa PurchasingAgent?"

          In anewer to your firet sad second questions,apart from
any oonslderation of tie constitutionelity of the etatutmamentioned
by you, we'respeotfull$ advise thet the countiesto which various
statutesapply, accordingto populationor to osseesedpropertyvalu;l-
tion, are fixed within certainbra&eta. As aaid in the case of Hall
va. Bell county, 1.38S.W. 180:

        ~"Itmay be,as urged tithe argument,that there
    pee countiieaIn the class to which the law Is made appli-
    cable, the~pepulotion of which very slightlyexceed that
    of other countieswhich a?e without it; end that It aeenm
    unreasonableto meke a diecrlmlnation  upon se slight a
    difference. To thla tht3answer is the line muat be
    drawn m7ae where, f+ndthat a similprduty would probaMy
    result if the olaeslflcstlon werb mde upon any other .'
    b.%SlS.Exact equalityin such mattera,howeverdesirable,
    ie practicallyunattaiuable."

          We, therefore,reply to queetloneoue an8 two, a~ ~ontaiueb
in mour letter,iu the effimative. However,may WC point out that we
are not, in this opinion,pasaingupon the questionof the constitution-
ality of the ata'mtesmentfonedby you. AS reflectingthe views of this
Hon. cma   wolf, Page 3   (o-1338)



departmnt on this question,pertainingto other similarstatutes,
we encloseher&with,for your infomatlon, a copy of en opinionto
Hou. Frauk Wrl&ht,County Auditor,Ronham,Texas, by Ron. WILLJ.
Fanning,AselstautAttorneyGeneral.

          With referenceto your third question,above stated,we
would point out that Articles1646 and 1647, RevisedCivil Statutes
1925, ae emended,plvvi&ethat thoae couutleswho are not ell@ble
la have a CountyAuditorbecauseof the lack of the necessarypopula-
thou, or the requiredtax valuation,might have the beuefltof the
servicesof a CountyAuditor,upon ccmpliszu:ewlththeprocedurethere-
In outlinedwherebysuch cm be done.

          The salaryof such AudItor,however,le not fixed by the
comtissloners~ court and/orby the dletrictjudge or JU&XJ, imt Is
fixed by the plain provlslouaof Artiole 1645. In that article
is fouud a yard stick by which every mch CountyAuditor% eelary
may be detemlned, to-wit,$125.00 for each One Wllion Dollare,or
major portionthereofon the aeaessedvaluation,to be computedfrom
the last approvedtax roll. For your assi&auca, we are eucloeiugP
copy of the exhaustiveopinionof Ebn. Rmce W. Rrymt to Eou. A. W.
Emery, Couaty~Attorney,  lacogdochea,Texas,under date of May 19,
1939,ae reflectingthe opinionof t&La admlnl6tration  touchingthle
question.

         You then ask if, under Artiolee1646 and 1647, suoh
appolutddCountyAuditorcaube dlreotedto act also lntheoapaclty
Of Plmhaslng Agent of the county.

          The powereaud dutlea of a CountyAudWiurare variouelyde-
fined in Article 1651tw0ugh Article 1676, inclueive,Revised civil
Stat&es 1525~audmen&mute thereto. Nowhere lathe Amlitorauthorized
to act aa Pmchaslng Agent under the Texas statutes.

          Itcaubepresumedthatthe office of PurchaeingAgent, and
the duties incidentthereto,ie a dietluctcapacity,not embrace&within
the generalstatuteapertainingto the officeof CountyAulltcm. The
LegiSlatum has &ealt separably with such ln Article 1645-1, m to
certaincouutlee,stlpulatlngthat "ip addition--to the regulardutlee
performedb --U ae required& law, ehsll act as PurchaelngAgent for
          4 and hau provlde~I
the county,                 foZn eddltlonaleamy incidentto the
County Auditoractlmg aa such. Furthsmore, Article 1646 contalm this
provleloa~:

         When the oommleaioners~  court of a county,not
    mentionedaud anumeratedin the precedingarticleshall
    detemlne that en Amlltor la a publicnecessityin the
    dispatchof the county buelness,and shall enter an or-
    der upou the minutes of said court fully settingout
    the reaeoneml laecesaity  of an Auditor,end shall cause
r&n. Cleud Wolf, Paere4 (O-1338)



    eald~Audltor,to bk ctr&lf3ed.$othb d18trbuki
                                               $u%geshaving
    jurisdlotlonlu the county,eald judgeeshall, If euch
    reaeon be coueideredgood aud sufficient,appointa county
    Auditores providedIn the suocecdingarticle,who
                                                 -- ahell
    guallfysnd performall the duties requiredof CountyAudi-
    tore by the ge --
    --               of thisState."

which "lews of this state",above referredto, do not includethe du-
tlea of a PurchaeingAgent.

         Therefore,the duty of aotlng ae PurohaeingAgent not beiug
prescribedby law, lncldentto the office of CountyAuditor,mud no oddl-
Mona1 compensationbeing allowabletherefor,you are reapeotfullyadvised
that it is the opinionof this departmentthat a County Auditor,appointed
under Articles1646 and 1647, couldnot be'direotedto.eetaleo In the
capacityof Purchasing#gent for the county.

         Truetlngthat the foregoingamwere your luquiry,we remain,

                                            Yours very truly,



                                       BY    Wm.J.Fauuing /e
                                             Wm. J. Fanolug
                                                  Aselstant

WJF:AW

APIBXED mP18, lg39

GeraldMann   /a
A'M'ORNEYGENEBALOFTEXAS




                                              APPROVED
                                               OPRiIOIy
                                             conwm
                                             BY EWC
                                                0h01nu0n